COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS

TERRY LEE MORRIS,                                    §                     No. 08-16-00153-CR
                              Appellant,
                                                     §                       Appeal from the
v.
                                                     §                     396th District Court
THE STATE OF TEXAS,
                               Appellee.             §                  of Tarrant County, Texas

                                                     §                       (TC#1382399D)

                                                     §

                                             ORDER
         Appellant has filed three pro se requests for hybrid representation (representation by both counsel

and himself). In accordance with well-established law, the Court has twice informed Appellant by letter

that it will not allow hybrid representation. See Ex parte Taylor, 36 S.W.3d 883, 887 (Tex.Crim.App.

2001).    The Court has determined it will not reconsider its decision refusing to permit hybrid

representation in this case. Further, the Court will not respond to any further pro se letters or motions

requesting hybrid representation.

         IT IS SO ORDERED THIS 6TH DAY OF DECEMBER, 2017.


                                                  PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.